DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2 December 2020 have been fully considered but they are not persuasive.
In response to Applicant’s arguments with respect to unity of invention, Applicant cites a paragraph from MPEP 189.03(d). The next paragraph further states: 
The principles of unity of invention are used to determine the types of claimed subject matter and the combinations of claims to different categories of invention that are permitted to be included in a single international or national stage patent application. See MPEP § 1850 for a detailed discussion of Unity of Invention. The basic principle is that an application should relate to only one invention or, if there is more than one invention, that applicant would have a right to include in a single application only those inventions which are so linked as to form a single general inventive concept.
In a national state patent application, the categories of invention are determined by the principals of unity of invention as defined in MPEP 1850. Therefore, Examiner’s reliance on MPEP 1850 to support the requirement for restriction is proper and the restriction is maintained. 
In response to Applicant’s argument that Prokopuk relies on chemically-detected changes using a chemiresistor to change the behavior of a circuit, it is noted that it is within the scope of the claims as presently written to further include a chemiresistor. A presently written, claim 33 merely requires the signal be determined in part by detecting changes in frequency of the RFID tag read request signal. The present claim does not disclose what cases the changes in frequency on which the signal is determined. . 
In response to applicant's argument that Heil is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Heil constitutes analogous prior art because it is concerned with the same field of endeavor, the sensing of wetness in an absorbent material for use with an incontinent patient (see MPEP 2141.01(a)).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Heil teaches comparing a result to a predetermined range defined by a predetermined alert value, which allows for determination if a change has occurred that indicates wetness.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 70 and 71 recite the limitation "the antenna" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 70 and 71 depend from claim 33, which does not disclose that the RFID tag has an antenna. An antenna coupled to the RFID tag is not disclosed until claim 56.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 33, 36, 55-56, 69, and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prokopuk et al. (WO 2014/137671 A1) in view of Heil et al. (2014/0276504).
With respect to claim 33, Prokopuk discloses a method comprising using a mobile device coupled to a radio transmitter 104 to transmit a signal comprising a read request (i.e. interrogating signal) to an RFID tag 102 attached to an incontinence garment, as shown in figure 1A and described in paragraph [0024]. An electromagnetic signal (i.e. response signal) is sent comprising a signal code indicative of a level of moisture in the garment determined in detecting changes in frequency, as disclosed in paragraph [0045-0046]. When the sensor code indicates a wetness event has occurred, as disclosed in paragraphs [0044-0045], an alert within a determining device is activated, as disclosed in paragraph [0031]. The determining device is the mobile device 104, as disclosed in paragraph [0046].
Prokopuk discloses all aspects of the claimed invention with the exception of the sensor code being within a predetermined range defined by a predetermined alert value for an alert to be provided. Heil discloses an RFID moisture sensor for use with an absorbent article, as described in paragraph [0030], that detects changes in frequency, as described in paragraph [0033]. Heil teaches comparing the sensor code a test frequency in a predetermined range that indicates a wetness event has occurred, as disclosed in paragraph [0040]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to compare the sensor code of Prokopuk with a predetermined range defined by a predetermine alert value to 
With respect to claim 36, Heil teaches that an output is generated based on the comparison of the sensor code to a predetermined threshold value, as disclosed in parapraph [0169]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to generate the alert of Prokopuk when the sensor code exceeds a predetermined threshold value, as taught by Heil, to achieve the predictable result of being able to determine when a wetness event has occurred and generating an alert to a caregiver that a response is needed. 
With respect to claim 55, Prokopuk discloses the sensor code indicates a wet condition (i.e. an incontinent event), as disclosed in paragraph [0030].
With respect to claim 56, the antenna E1 of Prokopuk forms a loop on its outer, or distal, end or periphery, as shown in figure 4.
With respect to claim 69, the signal is determined by an using an integrated circuit, as disclosed by Prokopuk in column 6, lines 20-30.
With respect to claim 72, Prokopuk discloses the frequency of the RFID tag read request signal uses ultra-high frequency, as disclosed in column 2, lines 28-31, which is in the range of 860-960 MHz.

Claims 34-35 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prokopuk et al. (WO 2014/137671 A1) in view of Heil et al. (2014/0276504), and further in view of Lewis et al. (2012/0268278).
With respect to claim 34, Prokopuk discloses that the garment is fastened to a patient, as shown in figure 1A, and that the sensor code is based at least in part on an amount of impedance change used to acquire the received signal, as disclosed in paragraph [0013]. Prokopuk, as modified by Heil, discloses all aspects of the claimed invention with the exception of associating the sensor code with the patient. Lewis teaches associating an RFID sensor code associated with an RFID tag on an absorbent pad with a patient, as shown in figure 6A and described in paragraph [0116]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of Prokopuk with a step of associating the sensor code with the patient, as taught by Lewis, to achieve the predictable result of easily being able to identify the patient wearing a particular garment.
With respect to claim 35, Prokopuk discloses the RFID tag has a unique ID number, as described in paragraph [0036], and further discloses fastening the tag to a garment on a patient, as described in paragraph [0055]. Prokopuk discloses periodically monitoring a patient by transmitting a signal to the RFID tag attached to the patient’s garment, as described in paragraph [0034]. Prokopuk, as modified by Heil, discloses all aspects of the claimed invention with the exception of associating a unique ID number with a patient, and storing patient location data in a record for a patient. Lewis teaches associating an RFID sensor code associated with an RFID tag on an absorbent pad with a patient, as shown in figure 6A and described in paragraph [0116]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method with a step of associating the RFID tag ID number of Prokopuk with the patient, as taught by Lewis, to achieve the predictable 
With respect to claim 37, Prokopuk discloses placing the RFID tag on the patient’s incontinence garment, as described in paragraph [0055]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a start button to actuate a search for the RFID tag of Prokopuk to achieve the predictable result of allowing a caregiver to choose when to sense for a wetness event. It further would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to indicate an action to be performed by a caregiver, as taught by Lewis, to achieve the predictable result of reminding a caregiver to change a pad or assist with toileting (see Lewis; paragraph [0056]).
With respect to claim 38, Prokopuk discloses all aspects of the claimed invention with the exception of prompting a caregiver to conduct a manual check if no reading is received. Lewis discloses in paragraph [0022] that if no reading is received, an alert is sent to a caregiver to prompt the caregiver to attend to the patient. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of Prokopuk with the step of, if no reading is received, prompting the caregiver to conduct a manual check, as taught by Lewis, to .

Claims 70 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prokopuk et al. (WO 2014/137671 A1) in view of Heil et al. (2014/0276504), and further in view of Charna et al. (2015/0080819).
With respect to claims 70 and 71, modified Prokopuk discloses all aspects of the claimed invention with the exception of the antenna of the RFID tag being placed on the exterior of the garment, where the antenna will be near but not in contact with urine, proximate a location that will fill with urine. Prokopuk discloses in paragraph [0055] that the RFID tag is placed in a region of the garment to detect urine, but does not disclose placement of the antenna of the RFID tag on the exterior of the garment. Charna discloses an absorbent article having an anti-leak layer 215 as its outer surface and an RFID tag 23 comprising an antenna 25 for sensing moisture in an approximate location where the article will fill with urine, as shown in figure 3. Charna teaches placing the antenna of the RFID tag on the exterior surface of the anti-leak layer, as disclosed in paragraph [0022], which allows the RFID tag to be used without having to modify the convention diaper structure, as disclosed in paragraph [0009], which reduces productions costs, as disclosed in paragraph [0024]. Since the anti-leak layer 215 prevents the passage of moisture, the antenna on the exterior surface of the anti-leak layer will be near but not in contact with moisture. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to place the antenna of the RFID tag of Prokopuk on the exterior of the garment .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781